DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	1.	This action is in response to the application filed on September 3, 2019. Claims 11-15 are added. Claims 1-15 are pending. Claims 1-15 represent DISTRIBUTED MACHINE LEARNING DEVICE, DISTRIBUTED MACHINE LEARNING METHOD, AND DISTRIBUTED MACHINE LEARNING RECORDING MEDIUM.
Claim Objections
2.	Claims 1, 9 and 10 are objected to because of the following informalities:  In claims 1, 9 and 10, Applicant recites “the block” in lines 9-11, 5 and 7, and 6 and 9, respectively. There is a lack of antecedence basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brueckner et al. (referred to hereafter as Bruner) U.S. 20160078361.

Bruner teaches the invention as claimed including Optimized Training of Linear Machine Learning Models (see abstract). 

 	As to claims 1, 9 and 10, Bruner teaches a distributed machine learning device, a distribution machine learning method and a non-transitory computer-readable recording medium comprising: 
a memory storing instructions (figure 1, items 120, 122); and 
at least one processor (figure 1)configured to process the instructions for: 
Determining a plurality of parameters used for a prediction model (abstract), 
acquiring a change amount of each subset of parameters belonging to the block, based on a result of executing processing of optimizing the plurality of parameters (paragraph 106), and 
changing an element of the subset of the parameters in the block, based on the acquired change amount (paragraph 156).  

As to claim 2, Bruner teaches the distributed machine learning device according to claim 1, the determining further comprising estimating, based on a change amount of each subset of parameters belonging to the block, a convergence degree of the subset of the parameters (paragraph 215).  

As to claim 3, Bruner teaches the distributed machine learning device according to claim 2, the determining further comprising deciding a movement target parameter to be moved from a block to which the parameter currently belongs, based on the convergence degree estimated (paragraph 215).  

As to claim 4, Bruner teaches the distributed machine learning device according to claim 3, determining further comprising deciding for each of the movement target parameters, a block of a movement destination, from among the plurality of blocks (paragraph 106).  

As to claim 5, Bruner teaches the distributed machine learning device according to claim 4, further comprising: 
a block information storage hat stores, as block information, information on a parameter belonging to the block (figure 1, 122, 120); and a worker that executes processing of optimizing a parameter belonging to the block (figure 1, item 164), by acquiring the block information from the block information storage and executing the processing of optimizing, the deciding for each of the movement target parameters further comprising block information, based on the movement target parameter and information on the destination (paragraph 94).  

As to claim 6, Bruner teaches the distributed machine learning device according to claim 5, further comprising: a parameter information storage that stores a change amount of each parameter included in the subset, wherein the worker stores, in the parameter information storage, a change amount of each of the parameters acquired by executing processing of optimizing the parameter (paragraph 195).  

As to claim 7, Bruner teaches the distributed machine learning device according to claim 5, further comprising: a learning data storage that stores the learning data to be learned by the prediction model, wherein the worker acquires learning data to be stored in the learning data storage, causes the prediction model to learn by use of the learning data, and optimizes the parameter (paragraphs 501-503).  

As to claim 8, Bruner teaches the distributed machine learning device according to claim 3, further comprising: a parameter characteristic storage that stores information representing a similarity between parameters in the subset, the deciding a movement target parameter further comprising acquiring information representing the similarity of each subset of parameters belonging to a certain block from the parameter characteristic storage, and determining the movement target parameter, based on the acquired information representing the similarity (paragraphs 501-503).  

	Claims 11-15 did not teach anything different from the above rejected claims, therefore are rejected similarly.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010. The examiner can normally be reached Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EL HADJI M SALL/Primary Examiner, Art Unit 2457